UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted July 14, 2006*
                              Decided July 18, 2006

                                      Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 06-1508

VAIL WHITE,                                  Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 04 C 5457
KEITH ALLEN,
     Defendant-Appellee.                     James B. Zagel,
                                             Judge.

                                    ORDER

       Vail White brought suit under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq., alleging that Keith Allen, the manager and owner of several
McDonald’s restaurants where White was employed, discriminated against him on
the basis of sex and age and fired him in retaliation for complaining about the
discrimination. The district court granted summary judgment for Allen because


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1508                                                                     Page 2
White presented no evidence of age discrimination or retaliation and failed to
exhaust his administrative remedies by filing a charge of sex discrimination with
the Equal Employment Opportunity Commission.

       On appeal White does not identify any error made by the district court, nor
does he develop an argument with citations to legal authority or the record. See
Fed. R. App. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001). The argument section of his brief consists of two sentences requesting
simply that the district court’s judgment be overturned. Although we construe the
filings of pro se litigants liberally, White still must offer “more than a generalized
assertion of error.” Anderson, 241 F.3d at 545.

      Accordingly this appeal is DISMISSED.